Citation Nr: 1529207	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  07-36 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. It was last before the Board in March 2014, when the Board remanded it for new VA examinations. See March 2014 Board Decision.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been approximated for the entire appellate period. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities prevent him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating. The Board will accord the benefit of the doubt to the Veteran and grant the claim.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.34, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16(a). A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a). If it is the result of two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id.

The schedular criteria for TDIU have been met throughout the appeals period. See 38 C.F.R. § 4.16(a). At the time the Veteran filed his claim in November 2006, he had a 70 percent disability rating for posttraumatic stress disorder (PTSD) and a 10 percent disability rating for ischemic heart disease. See March 2007 Rating Decision. His combined disability rating was 70 percent. See 38 C.F.R. § 4.16(a). As of December 2010, his disability rating for his ischemic heart disease was increased to 30 percent. See June 2011 Rating Decision. His current combined disability rating is 80 percent. See 38 C.F.R. § 4.16(a).

Several VA medical opinions are of record, and the Board finds that they, together with the Veteran's VA medical records, place the evidence in approximate balance between that favoring and against the claim.

The Veteran was self-employed as a mechanic for many years, but has not worked since approximately December 2005. While a May 2014 VA medical examiner opined that there are no employment physical limitations secondary to the Veteran's "well controlled cardiac condition," and a January 2011 examiner found the Veteran's ischemic heart disease does not impact his ability to work, the examiners' opinions are not dispositive. See May 2014 Ischemic Heart Disease VA Examination Report; January 2011 Ischemic Heart Disease Disability Benefits Questionnaire. Instead, the Board must review the evidence in its totality.

A separate May 2014 medical examiner noted that the Veteran's PTSD caused problems "sustaining his effort toward meaningful activities," and that he "likely has a low tolerance for frustration with tendency to withdraw under stress or conflict." May 2014 PTSD Examination Report. His VA medical records reflect that he has self-medicated with valium, marijuana, and occasionally alcohol, and that the chronic marijuana use, in particular, is to alleviate PTSD-related sleep problems. See October 2006 VAMRs; June 2006 VA PTSD Examination Report. The Veteran also contends that his heart problems have added to his anxiety and depression, and has expressed fear of working as a mechanic due to his heart condition. Id.; see also December 2010 Statement. Although he received a college degree, there is no evidence he has had any job other than working as a self-employed automobile mechanic.

The law requires that VA accord the benefit of the doubt to the Veteran. Viewing the evidence in this light, the benefit of the doubt is accorded to the Veteran and  TDIU is granted.

(ORDER ON NEXT PAGE)

ORDER

TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


